

Exhibit 10.2


Subscription Agreement


Pursuant to this Agreement, GENESIS CAPITAL MANAGEMENT LIMITED, Trust House, 112
Brodie Street, Kingstown, Saint Vincent and the Grenadines (“GCM Ltd”), and for
the consideration set forth herein, and subject to the terms hereof, hereby
subscribes to and hereby purchases 14,096,093 shares (the “GSC Shares”) of
restricted common stock of GENESIS SOLAR CORPORATION (formerly known as COGENCO
INTERNATIONAL, INC.), a Colorado corporation (“GSC”).


GSC (as buyer) and GENESIS ENERGY INVESTMENTS PLC, an Hungarian entity operating
as a public company whose common stock is traded on the Budapest Stock Exchange
(“Seller”) are parties to that certain Amended and Restated Stock Purchase
Agreement dated May 12, 2010 (the “Restated SPA”), for the purchase (the
“Transaction”) by GSC from Seller of certain assets owned by Seller.


GSC has assigned its right to purchase those assets to GCM Ltd pursuant to an
“Assignment of Amended and Restated Stock Purchase Agreement and Related
Documents” (the “Assignment”) to which this subscription agreement is Exhibit A.


Now, therefore, GCM Ltd is entering into this Subscription Agreement to allow
GCM Ltd to obtain the GSC Shares necessary to allow GCM Ltd to complete its
obligations as Buyer under the Restated SPA.


1.           Consideration.  GCM  Ltd herewith delivers to GSC the following
which constitute the consideration for the issuance of the GSC Shares:


a.           $10.00 paid to GSC, the receipt of which GSC hereby acknowledges;


b.           Execution by all parties of the Escrow Agreement attached as
Exhibit B to the Assignment;


c.           Execution by all parties of the Termination and Release of Escrow
Agreement attached as Exhibit C to the Assignment;


d.           All parties’ compliance with the terms hereof and thereof; and


e.           The mutual promises and covenants contained herein and in the other
documents referenced herein and in the Assignment.


2.           Return of GSC Shares.  If the conditions precedent to the release
of the GSC Shares from the escrow the Escrow Agreement attached as Exhibit B to
the Assignment and Release to which this Subscription Agreement is Exhibit A
(the “Escrow”) by December 31, 2010 have not been met, GCM Ltd will return all
of the GSC Shares to GSC.
 
 
 
1

--------------------------------------------------------------------------------

 

 
3.           Investment Representations.  GCM Ltd is hereby acquiring the GSC
Shares for the sole purpose of meeting its obligations under that certain
Amended and Restated Stock purchase Agreement dated May 12, 2010 (the “Restated
SPA”), with GENESIS ENERGY INVESTMENTS PLC, an Hungarian entity operating as a
public company whose common stock is traded on the Budapest Stock Exchange
(“Seller”) for the purchase (the “Transaction”) by Buyer from Seller of certain
assets by GSC from Seller, which right GSC has assigned to GCM Ltd.  GCM Ltd.
has no intention of otherwise transferring, distributing, selling or assigning
any of the GSC Shares.  Furthermore, GCM Ltd represents that it is a non-U.S.
person as that term is defined in Regulation S adopted by the Securities and
Exchange Commission.


4.           Expenses.  Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the Contemplated Transactions, including all fees and
expenses of agents, representatives, counsel, and accountants.  In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.


5.           Public Announcements.  Any public announcement or similar publicity
with respect to this Agreement or the Contemplated Transactions will be issued,
if at all, at such time and in such manner as Buyer determines. Unless consented
to by Buyer in advance or required by Legal Requirements, prior to the Closing
and to the Escrow Release Date, Seller shall, and shall cause the Acquired
Companies to, keep this Agreement strictly confidential and may not make any
disclosure of this Agreement to any Person. Seller and Buyer will consult with
each other concerning the means by which the Acquired Companies' employees,
customers, and suppliers and others having dealings with the Acquired Companies
will be informed of the Contemplated Transactions, and Buyer will have the right
to be present for any such communication.


6.           Confidentiality.


a.           Between the date of this Agreement and the Closing Date and
thereafter until the Escrow Release Date, Buyer and Seller will maintain in
confidence, and will cause the directors, officers, employees, agents, and
advisors of Buyer and the Acquired Companies to maintain in confidence, and not
use to the detriment of another party or an Acquired Company any written, oral,
or other information obtained in confidence from another party or an Acquired
Company in connection with this Agreement or the Contemplated Transactions,
unless


(i)           such information is already known to such party or to others not
bound by a duty of confidentiality or such information becomes publicly
available through no fault of such party,


(ii)           the use of such information is necessary or appropriate in making
any filing or obtaining any consent or approval required for the consummation of
the Contemplated Transactions, or


(iii)           the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings.
 
 
 
2

--------------------------------------------------------------------------------

 
 
b.           If the Contemplated Transactions are not consummated, each party
will return or destroy as much of such written information as the other party
may reasonably request. Whether or not the Closing or the Escrow Release Date
takes place, Seller waives, and will upon Buyer's request cause the Acquired
Companies to waive, any cause of action, right, or claim arising out of the
access of Buyer or its representatives to any trade secrets or other
confidential information of the Acquired Companies except for the intentional
competitive misuse by Buyer of such trade secrets or confidential information.


7.           Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):


Seller:
GENESIS CAPITAL MANAGEMENT LIMITED,
Trust House, 112 Brodie Street,
Kingstown, Saint Vincent and the Grenadines
Facsimile No.: 00-36-1-452-1701


Buyer:
GENESIS SOLAR CORPORATION
4600 South Ulster Street, Suite 800
Denver, CO 80237
Attention:  David W. Brenman, President
Facsimile No.: 303-221-8686


with a copy to:
Burns, Figa & Will, P.C.
Suite 1000, 6400 South Fiddler’s Green Circle
Greenwood Village, CO 80112
Attention:  Herrick K. Lidstone, Jr., Esq.
Facsimile No.: 303-796-2777


7.           Jurisdiction; Service Of Process.  Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties in the courts of the State
of Colorado, County of Arapahoe, or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Colorado, and each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.
 
 
 
3

--------------------------------------------------------------------------------

 

 
8.           Further Assurances.  The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.


9.           Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law,


a.           no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of  the claim or right unless in writing
signed by the other party;


b.           no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and


c.           no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.


10.           Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.


11.           Assignments, Successors, And No Third-Party Rights.  Neither party
may assign any of its rights under this Agreement without the prior consent of
the other parties.  Subject to the preceding sentence, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of the successors
and permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.
 
 
 
4

--------------------------------------------------------------------------------

 


12.           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


13.           Article And Section Headings, Construction.  The headings of
Articles and Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Article”
or “Articles,” "Section" or "Sections" refer to the corresponding Article,
Articles, Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms.  All references to “$” or dollars shall be
to the currency of the United States; references to € shall be to Euros.  The
official language for the Contemplated Transactions shall be English and the
English translation of any documents shall be the governing document.


14.           Time Of Essence.  With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.


15.           Governing Law.  This Agreement will be governed by the laws of the
State of Colorado without regard to conflicts of laws principles.


16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the ___ day of July 2010, and the undersigned has been duly authorized by GCM
Ltd to execute this Subscription Agreement on its behalf.


Buyer
GENESIS CAPITAL MANAGEMENT LIMITED
 
By:
Name
Title





 
5

--------------------------------------------------------------------------------

 


ACCEPTANCE


Subject to the terms of this Subscription Agreement, the Escrow Agreement set
forth as Exhibit B to the assignment by the undersigned of the Amended and
Restated Stock Purchase Agreement to GCM Ltd (the “Assignment”), and subject to
the parties’ release of the Existing Escrow Agreement as set forth as Exhibit C
to the Assignment, Genesis Solar Corporation hereby accepts GCM Ltd’s
subscription for and purchase of the GSC Shares as set forth in the Subscription
Agreement.


Buyer
GENESIS SOLAR CORPORATION
 
By:
David W. Brenman, President
 








 
6

--------------------------------------------------------------------------------

 
